Friday, October 19, 2007


Mr. Bryce J. Denny
Seabaugh, Benson, Keene & Denny
713 Southfield Road
Shreveport, LA 71106


Mr. O. Rey Rodriguez
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, TX 75201
Mr. David M. Walsh IV
Chamblee & Ryan, P.C.
2777 N. Stemmons Freeway, Suite 1157
Dallas, TX 75207

RE:   Case Number:  05-0925
      Court of Appeals Number:  05-04-00791-CV
      Trial Court Number:  01-13750-E

Style:      EULA YANCY, AS THE GUARDIAN OF THE PERSON AND THE ESTATE OF
      CARLETHA YATES, AN INCAPACITATED ADULT
      v.
      UNITED SURGICAL PARTNERS INTERNATIONAL, INC., VALLEY VIEW SURGICAL
      CENTER, INC., AND JUDITH SMITH, R.N.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz           |
|   |Ms. Cynthia Figueroa    |
|   |Calhoun                 |